Order entered January 11, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00547-CR

                          DOMINGO C ARREDONDO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-80313-2017

                                           ORDER
       Before the Court is appellant’s January 9, 2019 motion for an extension of time to file his

brief tendered with the motion. By order entered December 11, 2019, the Court extended the

time to file appellant’s brief until January 11, 2019. Thus, the brief was timely filed on January

9, 2019. Appellant’s motion is DENIED AS MOOT.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE